Case 1:18-cv-05680-LDH-SJB Document 8 Filed 10/17/18 Page 1 of 1 PageID #: 27




  LINITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
                                                  X

  STEPHEN ELLIOTT,
                                Plaintiff,                                  NOTICE OF MOTION
                 v                                                          TO ADMIT COUNSEL
                                                                            PRO HAC VICE
  MOIRA DONEGAN, and JANE DOES (l-30)
                                Defendants.                             No. 1:18-cv-5680-LDH


  TO:    Opposing Counsel
       Andrew T. Miltenberg
       Nesenoff & Miltenberg, LLP
       363 Seventh Avenue, 5th Floor
       New York, NY 10001
  PLEASE TAKE NOTICE that upon the annexed affidavit of movant in support of this motion

  and the Certificate(s) of Good Standing annexed thereto, we     will move this Court     pursuant to

  Rule 1.3(c) of the Local Rules of the United States District Courts for the Southern and Eastern

  Districts ofNew York for an Order allowing the admission of movant, a member of the firm of
   Kaplan Hecker & Fink LLP
                                       and a member in good standing of the bar(s) of the State(s)

        New York
  of                                                  as attorney pro hac    vice to argue or try this case

  in whole or in part as counsel for plaintiff/Defendant Moira Donegan

  There are no pending disciplinary proceedings against me in any State or Federal court. (If there

  are any disciplinary proceedings, describe them.)

                                               Respectfu    lly submitted,



  Dated: October 17,2018

                                               Firm Name                           & Fink LLP
                                               Address 3               venue
                                                 New York, NY       l0l l8
                                               Email                           lanhecker.com
                                               Phone
